Citation Nr: 0402925	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.  

2.  Entitlement to service connection for residuals of 
gangrene.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for residuals of 
frozen feet and entitlement to service connection for 
residuals of gangrene.  The veteran ultimately perfected 
appeals of these decisions.  

In October 2003, the veteran appeared at the RO at a Video 
Conference Board hearing before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file.  Having considered the veteran's contentions in 
light of the record and the applicable law, the Board finds 
that this matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

During the October 2003 Video Conference Board hearing, the 
appellant alluded to being treated for an asserted combat-
related psychiatric disorder.  The appellant's report 
indicates that he may be seeking service connection for the 
said disorder, and that matter is REFERRED to the RO for 
appropriate action.
  

REMAND

On November 9, 2000, prior to the initiation of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  A review of the claims folder 
reveals that, in October 2001, prior to an initial decision 
on his claims, the RO notified the veteran and his 
representative of the information and evidence that is 
necessary to substantiate those claims.  As part of the 
notice, VA specifically informed the veteran as to which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
statement of the case issued in September 2002, the veteran 
was notified of the provisions of 38 C.F.R. § 3.159 (2002).  

In the course of his October 2003 hearing, the veteran 
indicated that he had received recent treatment for the 
disorders at issue at a local hospital, and was then 
transferred to Toledo hospital and the Jobs Vascular Center.  
The veteran stated that the presence of residuals of frozen 
feet was discussed in the course of that treatment.  The 
veteran indicated further that he had received treatment by 
Dr. Russell Taylor at the Sandusky, Ohio, Veterans Home from 
1947 to 1968.  Although the veteran had attempted to obtain 
the records from the late Dr. Taylor without success, no 
effort has been made to obtain the records from the Sandusky 
Veterans Home.  Given the proximity to service, these records 
could be pertinent to his claims.  Finally, the veteran 
testified that he had been employed by the Erie County 
Sheriff's Department for a total of 17 years.  It is 
conceivable that pertinent medical records were produced in 
the course of that employment.  Consequently, it is incumbent 
upon VA to assist the veteran in obtaining treatment records 
the possible location of which has been specifically 
identified by the veteran in order to fully determine the 
etiology of the disabilities at issue.  

Secondly, the veteran's claims have been denied based upon 
findings that the evidence shows neither disease or injury in 
service nor current disability associated with frozen feet or 
gangrene.  With respect to the failure of the evidence to 
show disease or injury in service, as it is clear that the 
veteran engaged in combat with the enemy consideration must 
be given to the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) and 38 C.F.R. § 3.304(d) (2003).  In that regard, the 
veteran's expressed belief that the disorders at issue are 
related to his combat service constitutes satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat.  

With respect to the question of current disability, although 
the current medical evidence does not specifically relate a 
lower extremity disorder to cold injury or gangrene, the 
evidence does show peripheral vascular disease, neurological 
deficiencies, and occasional edema in the lower extremities.  
Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The necessity for an appropriate 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  
Contemporaneous with this review, the RO 
should ascertain if the veteran has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the claims 
folder.  

2.  After obtaining all necessary 
authorizations and releases, the RO 
should attempt to obtain copies of the 
veteran's recent treatment records from 
Toledo Hospital and the Jobs Vascular 
Center; past treatment records for the 
period from 1947 to 1968, from the 
Sandusky, Ohio, Veterans Home; and any 
treatment records that may have been 
generated as a result of the veteran's 17 
year employment with the Erie County 
Sheriff's Department.  All records 
obtained should be associated with the 
claims file.

3.  The RO should schedule the veteran 
for an appropriate lower extremity 
examination to determine the nature, 
etiology and severity of any lower 
extremity disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
studies should be conducted.  The 
examiner should be asked to render an 
opinion in the report of the examination 
as to whether any lower extremity 
disability is present, and if so, whether 
any lower extremity disability found had 
its origin in service or is otherwise 
related thereto.  The opinion should 
specifically address the veteran's 
allegations that his lower extremity 
disabilities are related to cold exposure 
or gangrene in service.  If the examiner 
is unable to make such a determination 
based upon the existing evidence, he or 
she should so state.  The report of the 
examination should be associated with the 
claims file.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the veteran's claims.  If the claims 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




